                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:04-CR-00197-RJC-DCK
 USA                                          )
                                              )
    v.                                        )               ORDER
                                              )
 TIMOTHY GOVERNOR                             )
 ALEXANDER (1)
                                              )




         THIS MATTER is before the Court upon motion of the defendant pro se for a

writ of habeas corpus for jail credit. (Doc. No. 113).

         In denying the defendant’s previous motion on the same issue, the Court

noted that a challenge to the execution of a sentence may be filed under 28 U.S.C. §

2241 in the district of confinement, which continues to be the Western District of

Louisiana. (Doc. No. 112: Order at 2).

         IT IS, THEREFORE, ORDERED, that the defendant’s pro se motion for writ

of habeas corpus for jail credit, (Doc. No. 113), is DISMISSED.

         The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, to the United States Attorney, and the United States Marshals

Service.

 Signed: November 10, 2020




     Case 3:04-cr-00197-RJC-DCK Document 114 Filed 11/10/20 Page 1 of 1
